MONROE, J.
The plaintiff sues for damages for personal injuries alleged to have been sustained by reason of the giving way of a box drain across the public road in the parish of 'Jefferson, whereby one of his feet went through, and his knee cap was broken. He alleges that the drain in question was put in by defendant for its own purposes; that the property on either side of the road belonged to the defendant; and that it (the defendant) was bound to keep the drain in order, but that it failed to do so, and the drain was in a dangerous condition, to the knowledge of the defendant; and that he (plaintiff) could not have avoided the accident, etc.
The answer is a general denial.
There was judgment in the district court in favor of the defendant, and the plaintiff has appealed.
The facts, as we find them from the evidence in the .record, are that the plaintiff, having crossed the river at the Walnut street ferry, was driving a wagon containing plumber’s tools and wares in the direction of defendant’s railway, and had about reached the end of the ramp or incline leading from the ferry, when his horse stumbled or shied, and he was thrown to the ground, thereby sustaining the injury of which he complains — a misfortune for which the defendant is in nowise responsible. Whether the defendant would be liable if the facts were as stated in the petition need not be determined.
Judgment affirmed.